       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                    AT WICHITA


JOHN A. JONES,                               )
                              Plaintiff,     )
v.                                           )       Case No. ___________
                                             )
RESCARE RESIDENTIAL SERVICES,                )
                                             )
                              Defendant.     )



                                   NOTICE OF REMOVAL

       Defendant Res-Care Kansas, Inc. (“Defendant”), improperly named in the caption of the

Complaint as ResCare Residential Services 1, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

hereby removes this case from the District Court of Sedgwick County, Kansas, on the grounds of

diversity of citizenship between Plaintiff John A. Jones and Defendant. In support of its notice of

removal, Defendant states as follows: 2

I.     THE STATE COURT ACTION

       1.      Plaintiff commenced this action on December 30, 2019, in the District Court of

Sedgwick County, Kansas, by filing his Petition in the case styled John A. Jones v. ResCare

Residential Services, which is designated as Case No. 19CV2621 (the “State Court Action”). See

Exhibit C (which contains a copy of the Petition and other process, pleadings, and papers served

in the State Court Action).




       1
         Plaintiff’s employer was at all relevant times Res-Care Kansas, Inc., not ResCare
Residential Services. See Declaration of Dawn Wilson at ¶ 4 (“Wilson Decl.”), attached as Exhibit
A. ResCare Residential Services is one of the names under which Res-Care Kansas, Inc. does
business. All references herein to “Defendant” are references to Res-Care Kansas, Inc.
       2
         See Civil Cover Sheet, attached as Exhibit B. (seeking removal to the District of Kansas).


                                                 1
       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 2 of 7




        2.      Plaintiff’s Petition purports to allege claims that apparently involve an allegedly

false accusation of abuse made while Plaintiff was employed by Defendant. See Exhibit C,

Plaintiff’s Petition.

        3.      Defendant received service of the Petition on January 2, 2020. See Ex. C.

II.     JURISDICTION

        4.      This is a civil action over which this Court has original jurisdiction under 28 U.S.C.

§ 1332, and it is one that may be removed to this Court under 28 U.S.C. § 1441 and 1446. Complete

diversity of citizenship exists between Plaintiff and Defendant. Further, the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

        5.      By filing this Notice of Removal, Defendant does not waive any defenses to

Plaintiff’s allegations or objections to personal jurisdiction, including but not limited to,

sufficiency of process, service of process, and jurisdiction. Defendant also reserves the right to

amend or supplement this Notice of Removal.

III.    VENUE

        6.      Venue is proper in this Court because this case was originally filed in Sedgwick

County, Kansas, which is within this judicial district. See 28 U.S.C. §§ 105(b), 1446(a); D. Kan.

Rule 81.1(b)(3).

IV.     TIMELINESS AND COMPLIANCE WITH REMOVAL PROVISIONS

        7.      In light of service of the Petition on January 2, 2020, this Notice of Removal is

timely filed pursuant to 28 U.S.C. § 1446(b) because it is filed within 30 days of service on

Defendant.

        8.      The Petition and any other process, pleading, and/or orders served on Defendant in

the State Court Action are attached as Exhibit C, thus complying with 28 U.S.C. § 1446(a).




                                                  2
       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 3 of 7




       9.      Pursuant to 28 U.S.C. § 1446(d) and D. Kan. Rule 81.1(c), Defendant will promptly

file a copy of the Notice of Removal with the Clerk of the District Court of Sedgwick County, and

simultaneously provide written notice of the filing of this Notice of Removal to Plaintiff as

reflected by the Certificate of Service.

V.     COMPLETE DIVERSITY EXISTS BETWEEN THE PARTIES

       10.     For diversity jurisdiction, there must be complete diversity between the parties,

which means no plaintiff may be a citizen of the same state as any defendant. 28 U.S.C. §

1332(a)(1); Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005); Middleton v. Stephenson, 749

F.3d 1197, 1200 (10th Cir. 2014).

       11.     For diversity purposes, “an individual’s state citizenship is equivalent to domicile”

and means the state where an individual is physically present and intends to make his home

indefinitely. Smith v. Cummings, 445 F.3d 1254, 1259 (10th Cir. 2006). “The place where a

[person] lives is properly taken to be [the] domicile until facts adduced establish the contrary.”

Dist. Of Columbia v. Murphy, 314 U.S. 441, 455 (1941).

       12.     A corporation “shall be deemed to be a citizen of every State and foreign state by

which it has been incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.C. § 1332(c)(1).

       13.     In his Petition, Plaintiff – who is proceeding pro se - states that his address is in

Wichita, Kansas. See Ex. C, Summons and Petition. Accordingly, Plaintiff is a citizen of the State

of Kansas for purposes of diversity jurisdiction.

       14.     Res-Care Kansas, Inc. is incorporated in Delaware and has its corporate

headquarters and principle place of business in Louisville, Kentucky. See Wilson Decl., Ex. A at

¶ 5.




                                                    3
       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 4 of 7




        15.     Accordingly, Defendant is a resident of Delaware and Kentucky. It is not a citizen

of the State of Kansas, meaning complete diversity exists.

VI.     THE AMOUNT IN CONTROVERSY MEETS THE STATUTORY THRESHOLD

        16.     Diversity jurisdiction requires that the amount in controversy “exceeds the sum or

value of $75,000.00, exclusive of interest and costs.” 28 U.S.C. § 1332(a).

        17.     To determine whether the amount in controversy is met, “[t]he amount claimed by

the plaintiff in its complaint generally controls and ‘alone can be sufficient’ to support subject

matter jurisdiction.” Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1171 (10th Cir. 2011) (quoting

Adams v. Reliance Standard Life Ins. Co., 225 F.3d 1179, 1183 (10th Cir. 2000)); see also McPhail

v. Deere & Co., 529 F.3d 947, 952 (10th Cir.2008) (noting that to maintain federal court

jurisdiction, “all the plaintiff needs to do is allege an amount in excess of $75,000 . . . .”).

        18.     Moreover, “a defendant’s notice of removal need include only a plausible allegation

that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

Operating Co, LLC v. Owens, 574 U.S. 81, 89 (2014).

        19.     In the Tenth Circuit, if the amount of damages is not pleaded or the amount pleaded

is less than $75,000, then the removing party must show by a preponderance of the evidence that

the amount in controversy exceeds $75,000. McPhail v. Deere & Co., 529 F.3d 947, 953 (10th Cir.

2008). In so doing, “the defendant may rely on an estimate of the potential damages from the

allegations in the complaint.” Id. at 955. “A complaint that presents a combination of facts and

theories of recovery that may support a claim in excess of $75,000 can support

removal.” Id. Thus, once the removing party shows the amount in controversy may be greater

than $75,000, the requirement is satisfied “unless it is legally certain that less than $75,000 is at

stake.” Chen v. Dillard Store Svcs., Inc., 479 Fed. Appx. 618, 620-21 (10th Cir. 2014).




                                                   4
       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 5 of 7




       20.     In determining whether the amount in controversy exceeds $75,000, courts consider

compensatory damages, emotional distress damages, punitive damages, and attorneys’ fees. See

Chen v. Dillard Store Svcs., Inc., 579 Fed. Appx. 618, 621 (10th Cir. 2014); Robertson v. Asplundh

Tree Expert Co., 2017 WL 4099479, at *3-4 (D. Kan. Sept. 15, 2017) (considering potential

compensatory damages, emotional distress damages, and punitive damages to determine that

plaintiff’s claim exceeded the jurisdictional amount in controversy).

       21.     Here, Plaintiff explicitly alleges in his Petition that “$175,000.00 dollars be made

to the plaintiff for payment of said damages.” See Ex. C, Petition, pp. 1-2. Plaintiff’s Petition

further alleges entitlement to lost wages, back pay, and pain and suffering. Id. Thus, the amount

alleged by Plaintiff in his Petition is alone sufficient to support jurisdiction. See Marcus Food Co.

v. DiPanfilo, 671 F.3d at 1171.

       22.     When Plaintiff’s employment with Defendant ended on June 16, 2018, Plaintiff

earned $11.00 per hour as a full-time employee. Thus, at a minimum, Plaintiff earned $22,880.00

per year (or $1,906.66 per month). See Wilson Decl., Ex. A at ¶ 7.

       23.     According to Federal Judicial Caseload Statistics published as of September 30,

2019, the median time interval from filing to disposition at trial for civil cases in the District of

Kansas is 25.0 months. Federal Judicial Caseload Statistics, Kansas U.S. District Court – Judicial

Caseload Profile, p. 80 (September 30, 2019, available at https://www.uscourts.gov/

sites/default/files/data_tables/fcms_na_distprofile0930.2019.pdf.

       24.     Thus, using the average interval above, Plaintiff’s alleged (but disputed) back pay

damages could exceed $61,013.12 by the time of trial (June 2018 (termination) – January 2022

(25 months after filing)).




                                                 5
       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 6 of 7




       25.     As such, without even calculating Plaintiff’s alleged pain and suffering and other

potential damages, Defendant has made more than a “plausible allegation that the amount in

controversy exceeds the jurisdictional threshold” because alleged back pay damages alone could

exceed $61,000, just $14,000 less than the jurisdictional threshold. Owens, 574 U.S. at 89 (2014).

       26.     Accordingly, given Plaintiff’s explicit allegation of $175,000.00 in damages, and

Defendant’s calculation of alleged back pay damages, it is clear this matter satisfies the amount in

controversy requirement for removal of this action.

VII.   CONCLUSION

       27.     Defendant properly removes this case to federal court pursuant to 28 U.S.C. §§

1332, 1441, and 1446 because there is complete diversity between Plaintiff and Defendant and the

amount in controversy exceeds $75,000.00.

       WHEREFORE, Defendant prays this Court take jurisdiction over this action because it was

properly removed.



                                                     Respectfully submitted,


                                                     /s/ Robert J. Rojas
                                                     Robert J. Rojas #25807
                                                     LITTLER MENDELSON, P.C.
                                                     1201 Walnut, Suite 1450
                                                     Kansas City, MO 64106
                                                     Telephone: 816.627.4400
                                                     Facsimile: 816.627.4444
                                                     rrojas@littler.com

                                                     ATTORNEYS FOR DEFENDANT




                                                 6
       Case 6:20-cv-01017-EFM-KGG Document 1 Filed 01/22/20 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of January, 2020, a true and correct copy of the above

and foregoing was filed through the Court’s electronic filing system and was served on the

following by First Class Mail, postage prepaid:

       John A. Jones
       1044 South Washington
       Wichita, KS 67211
       Telephone 316.284.7549

       PRO SE

                                                      /s/ Robert J. Rojas
                                                      ATTORNEY FOR DEFENDANT




                                                  7
